Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 6, 15 and 16 all refer to a glass substrate which does not have any antecedent basis in the claims nor any parent claim.  This lack of antecedent basis renders the claim indefinite as there is no indication as to if glass sheets are required to meet the claims or if the limitations are test limitations made on separate glass substrates than the article claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn “Effects of plasma polymerized para-xylene intermediate layers on characteristics of flexible organic light emitting diodes fabricated on polyethylene terephthalate substrates.”
	Sohn teaches in the abstract and Figure 5 FOLED-C and article comprising an OLED adhered to a barrier layer which is adhered to a SiOx coated PET substrate.  The barrier layer is made from plasma polymerized p-xylene (See abstract).  In the Experimental section, Sohn teaches the barrier layer is 75 nm thick and the OLED is a total of 150 nm + 40 nm + 60 nm + 100 nm = 350 nm thick.  At the end of the 1st column 1st paragraph, Sohn teaches the ITO of the OLED adheres to the organic layer (barrier layer).  In the first paragraph of the Results and Discussion session, Sohn teaches the p-xylene (PPpX) is deposited on the PET substrate.  Therefore, one of ordinary skill in the art is reasonably suggested the PPpX must be bonding the OLED to the PET substrate.
The PET substrate anticipates the first sheet with a bonding surface of Claims 2 and 9. 
	The OLED and underlying ITO or Al anticipates the second sheet with bonding surface of Claim 1 and Claim 9 as the as-filed specification does not reasonably suggest or otherwise definite the structure of the OLED as one outside the scope of a sheet.  In other words, the OLED is a flat object with defined width, height and thickness just as in a sheet.  There is also no definition or other reasonable suggestion to limit what would be considered the scope of a bonding surface in the as filed specification over simply a surface which has something adhered to it.  The OLED/ITO or Al serves as sheet of material on the barrier layer.
pX anticipates the plasma polymerization by chemical vapor deposition of p-xylene which anticipates the modification layer as R1, R2= C1 alkyl, R3, R4 = hydrogen, n = 2 and A = C of Claims 1, 2 and 9 along with Claims 3 and 10.  As discussed above, the PPpX adheres the OLED to the PET which anticipates the bonding of the two sheets of Claims 1 and 9.
	Sohn does not teaches or suggest the limitations of Claims 5, 6, 15 and 16, however, modification layers of p-xylene with thicknesses below 200 nm do have the recited limitations as demonstrated by Applicant (¶[00124] blister test 9.7 run 2 of Table 4) and, therefore, one of ordinary skill in the art is reasonably suggested the PPpX must anticipate the limitations of Claims 5, 6, 15 and 16.
	The 75 nm thickness of PPpX anticipates Claim 7 and Claim 14.  The 350 nm thickness of the OLED anticipates Claim 8 and Claim 17.
Allowable Subject Matter
Claims 4, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Sohn “Effects of plasma polymerized para-xylene intermediate layers on characteristics of flexible organic light emitting diodes fabricated on polyethylene terephthalate substrates.” is the closet prior art but does not teach or suggest thiophene derivatives as the barrier layer and replacing them would compromise the invention of Sohn.  Note that the polymerized monomer is defined as a plasma polymerized monomer in Applicant’s as-filed specification (¶[0074]).
	Sohn similarly does not teach or suggest any kind of further step of increasing the surface energy of the barrier layer and, as Sohn is not necessarily drawn to the adhesion of the barrier layer to the OLED or the surface energy of the barrier layer, modifying Sohn with such a step would be hindsight.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766